Citation Nr: 9927644	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-12 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which confirmed a prior denial of 
entitlement to service connection for PTSD. 


FINDINGS OF FACT

1.  By rating decisions in June 1995 and February 1996, a 
claim by the veteran for entitlement to service connection 
for PTSD was denied; the veteran did not appeal those 
decisions. 

2.  Certain evidence received since the June 1995 and 
February 1996 rating decisions is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The June 1995 and February 1996 rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence submitted since the June 1995 and February 1996 
rating decisions, which denied entitlement to service 
connection for PTSD, is new and material, and the veteran's 
claim for this benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim of entitlement to service connection for PTSD was 
denied in June 1995 and February 1996 rating decisions.  The 
veteran was notified of the determinations, but he did not 
file a timely notice of disagreement and/or timely 
substantive appeal.  Accordingly, the rating decisions became 
final.  38 U.S.C.A. § 7105(c).

By rating decision in July 1996, his claim was again denied, 
and the present appeal ensued.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The evidence that was of record at the time of the last 
denial included service medical records, VA examinations from 
February 1995 and a letter from the VA medical center in 
Allen Park dated in December 1995.  Based on this evidence, 
the RO determined that no new and material evidence had been 
received since the June 1995 rating decision. 

Evidence submitted since the last denial includes private 
medical reports as well as several letters dated in December 
1996, October 1997 and May 1998 from Drs. Herbert Silverman 
and Ahmad Kafi.  The letters report a diagnosis of PTSD as 
related to a number of stressors purportedly experienced in 
service in Vietnam.  Additionally, the Board has received 
testimony from the appellant who claims that his stressors 
were combat related.  Another veteran also testified and 
reported that he served with the appellant and provided 
additional stressor information potentially capable of 
verification.

The Board additionally notes there are conflicting medical 
opinions as to the presence of PTSD.  It bears emphasis, 
however, that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court") has also 
stated that in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is of the 
opinion that the new evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the claim is reopened.  

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Gaines v. West, 11 
Vet. App. 353 (1998).  These requirements are satisfied by 
the evidence in this case.  Consequently, the claim is well 
grounded.

With the veteran's claim having been reopened together with a 
determination that it is well-grounded, a full de novo review 
and weighing of all of the evidence by the RO is in order as 
more particularly set forth in the remand portion of this 
decision.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is reopened and is also determined to be well grounded.  
To this extent, the appeal is granted, subject to the 
directions set forth in the following remand portion of this 
decision.


REMAND

As the duty to assist is triggered here by a well-grounded 
claim, the Board finds that VA has an obligation to further 
develop the veteran's claim.  See Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

As contrasted with satisfying the requirements for a well 
grounded claim, eligibility for a PTSD service connection 
award requires (1) a current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  In the instant case, 
the appellant's lay testimony as to in-service stressors 
suffices to well ground his claim; however, as to 
adjudication on the merits, if the claimed stressor is not 
combat related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence".  On the 
other hand, if the veteran did engage in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the VA finds by 
clear and convincing evidence that a particular asserted 
stressful event did not occur.  Gaines v. West, 11 Vet. 
App. 353 (1998).

It is particularly important in light of the record to 
ascertain whether the veteran was engaged in combat and, in 
the alternative, whether the claimed stressful events can be 
verified.  If the foregoing can be established, the Board 
observes that it will, thereafter, be necessary to obtain 
additional medical evidence to reconcile the conflicting 
diagnoses already of record.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1998). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged inservice 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors (to include 
stressors as outlined in the September 
1996 letter from Dr. Herbert Silverman, 
the veteran's October 1996 statement and 
testimony from the appellant and his 
friend received at the veteran's hearing 
before the RO in June 1997).  This 
summary must be prepared whether or not 
the veteran provides an additional 
statement, as requested above.  This 
summary and a copy of the veteran's DD 
214 and all associated service documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records at 
the appropriate address.  The USASCRUR 
should be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history for the unit the 
veteran was assigned to while in Vietnam.

3.  Following the receipt of a response 
from the USASCRUR, the RO must; a) 
ascertain whether the veteran was engaged 
in combat, and b) prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record regardless of whether such is 
combat related.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
accorded an examination by a VA 
psychiatrist.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record.  The examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner is asked to 
determine (1) whether  the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied, and 
(2) whether there is a nexus between PTSD 
and one or more of the in service 
stressors found to be established by the 
RO.  

All indicated studies, tests and 
evaluations deemed necessary should be 
performed, but should include 
psychological testing including PTSD sub 
scales.  

The claims folder, or copies of all 
pertinent records, must be made available 
to the examiner in conjunction with the 
examination.  The examiner's attention is 
directed to the veteran's claims file and 
medical records that show a closed head 
injury in 1987 as well as divergent 
diagnoses of PTSD and organic brain 
syndrome, and is requested to reconcile 
the aforementioned divergent findings to 
the extent possible.

The report of examination should include 
the complete rationale for all opinions 
expressed.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should readjudicate the issue of 
service connection for PTSD in light of 
relevant decisions, including Gaines v. 
West, 11 Vet. App. 353 (1998).  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




